UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6240



EHYIN MOHAMOD YOUSSEF,

                                             Plaintiff - Appellant,

          versus

JERRY MONETT; MAJOR BUNDY; CAPTAIN BROWN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-93-5-CT-H)


Submitted:   May 16, 1996                    Decided:   June 5, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ehyin Mohamod Youssef, Appellant Pro Se. Trawick Hamilton Stubbs,
Jr., James M. Ayers, II, STUBBS, PERDUE & WHEELER, New Bern, North
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Youssef v.
Monett, No. CA-95-93-5-CT-H (E.D.N.C. Feb. 1, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2